Title: To John Adams from John Brannan, 4 July 1823
From: Brannan, John
To: Adams, John


				
					Sir—
					Washington City, July 4, 1823
				
				I send you herewith a copy of my late publication, entitled, “Official Letters of the Military and Naval Officers of the United States, during the war with Great Britain in the years 1812. 13. 14. & 15. &c”, which I beg you will do me the honor to accept.—The object of the compilation, you will perceive by the preface, is, to hand down to posterity, the names and deeds of our gallant fellow countrymen, who so nobly sustained what is called our second war for independence.It has cost me great labor and expence, as the whole was copied over and printed from manuscript. I had several more letters and documents, but the Book swelled to a size beyond my expectations, and I was compelled to omit them, as of minor importance as regarded the main object of the work, though valuable as documentary history. The Book as it is printed, contains 60. pages more than was originally promised in my prospectus.—The work embodies a fund of important information, which, I presume, future historians and patriots will highly appreciate—and forms an authentic documentary record of events, which by the rising generation, and by ages yet unborn, must be contemplated, with interest and veneration; and which are unattainable from any other source.— In this city—at West Point—& some other places my subscription was very respectable—but it has not been sufficient to defray the expences of publication. Many gentlemen declined subscribing, supposing it would be a mere catch penny work—but all my subscribers who have received their copies, appear to be highly pleased with it.—After you have made a cursory examination of the volume, (of which the table of contents gives a pretty good idea) you would do me a great favor by giving me your opinion of the work; and whether or not you think its national Character and merits are such, as to be worthy of a place in the libraries of our contemporaries and their posterity.I am the son of a Soldier of the Revolution; toward the close of which I was born—that is to say, my father (a yeoman of Pennsylvania, (now 83. years old) was an officer of the Pennsylvania Militia; a lieutenant at its commencement, and a Colonel at its close; was at the battles of Brandywine, Germantown, Monmouth &c. and his children have imbibed those principles of liberty and independence for which their sire and the heroes and sages of those days bravely and nobly, contended with success.—Wishing you many years of health and happiness, enjoying the gratitude of your admiring Countrymen, for the eminent services rendered your Country, the sweet solalce of the venerable patriot, is the sincere wish of Your Obt. Humble Servant
				
					John Brannan
				
				
			